[Cite as State v. Guildoo, 2021-Ohio-4553.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                          STATE OF OHIO,

                                              Plaintiff-Appellee,

                                                      v.

                                        STEVEN GUILDOO,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0124


                               Criminal Appeal from the
                 Mahoning County Court No. 3, of Mahoning County, Ohio
              Case Nos. 2020 CRB 00103, 2020 TRD 00587, 2019 CRB 00234

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                                 JUDGMENT:
                                                   Affirmed



Atty. Michael A. Rich, Atty. Ralph Rivera, Assistant Prosecutors, Mahoning County
Prosecutor’s Office, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503, for
Plaintiff-Appellee and

Atty. John A. McNally, IV, Roth, Blair, Roberts, Strasfeld & Lodge, 100 Federal Street
East, Suite 600, Youngstown, Ohio 44503, for Defendant-Appellant.
                                                                                        –2–



                                         Dated:
                                    December 22, 2021

Donofrio, J.

       {¶1}    Defendant-appellant, Steven Guildoo, appeals from Mahoning County
Court No. 3 judgments finding him guilty of criminal trespass, theft, receiving stolen
property, and failing to stop after an accident on public roads, following a bench trial.
       {¶2}    This case involves two unrelated incidents occurring on two separate dates.
Both incidents involve appellant and led to criminal charges being filed against him.
       {¶3}    In the first incident, on August 4, 2019, Christopher Kleinhans reported
some of his stereo equipment stolen to Sebring Police Officer Domenico Marchionda. He
provided the officer with receipts and serial numbers. Kleinhans also reported that
sometime prior, his car had broken down. Kleinhans had left his car, which had his stereo
equipment in it, somewhere in Columbiana County and appellant had given him a ride
home. As a result of Kleinhans’ report, Officer Marchionda then went to a yard sale at
appellant’s brother’s house.    The officer located a car speaker at the sale that he
suspected might be stolen.       Upon confirming that the speaker was stolen, Officer
Marchionda placed appellant under arrest.
       {¶4}    On August 8, 2019, appellant was charged in Case No. 2019 CRB 00234
with receiving stolen property less than $300 in violation of R.C. 2913.51(A).
       {¶5}    In the second incident, on April 2, 2020, William Baird called the police to
report that he had seen a man take a catalytic converter and a “sawzall” from a truck
located on his deceased neighbor’s property. Baird also reported that after he confronted
the man, they each got into their own vehicle and the man drove through a ditch, out of
the driveway and struck Baird’s vehicle. The man then drove away.
       {¶6}    On April 3, 2020, appellant was charged in Case No. 2020 TRD 587 with
failing to stop after an accident on public roads in violation of R.C. 4549.02, driving under
a suspended license in violation of R.C. 4510.11, and failure to keep an assured clear
distance in violation of R.C. 4511.21(A).




Case No. 20 MA 0124
                                                                                       –3–


       {¶7}   Also on April 3, 2020, appellant was charged in Case No. 2020 CRB 00103
with criminal trespass in violation of R.C. 2911.21 and theft of less than $500 in violation
of R.C. 2913.02.
       {¶8}   All cases proceeded to a bench trial on the same day.
       {¶9}   In Case No. 2020 TRD 587, the trial court found appellant guilty of failing to
stop after an accident on public roads and not guilty of driving under a suspended license
and failure to keep an assured clear distance. The court sentenced him to 180 days in
jail, all suspended; a one-year driver’s license suspension; 24 months of reporting
probation; and a $500 fine.
       {¶10} In Case No. 2020 CRB 00103, the trial court found appellant guilty of both
criminal trespass and theft. On the criminal trespass conviction, the court sentenced
appellant to 30 days in jail, 30 days suspended; 24 months of reporting probation; and a
$150 fine. On the theft conviction, the court sentenced him to 180 days in jail; 90 days
suspended; and a $250 fine.
       {¶11} In Case No. 2019 CRB 00234, the trial court found appellant guilty of
receiving stolen property less than $300. The court sentenced appellant to 180 days in
jail; 90 days suspended; to be served concurrent with his sentence in 2020 CRB 00103;
24 months of reporting probation; and a $250 fine.
       {¶12} Appellant filed timely notices of appeal on November 2, 2020. He also filed
motions to stay his sentences pending this appeal, which the trial court granted. Appellant
now raises five assignments of error.
       {¶13} Appellant’s first four assignments of error assert that there was insufficient
evidence to sustain his convictions. Thus, we will apply the same standard of review to
each of these assignments of error.
       {¶14} Sufficiency of the evidence is the legal standard applied to determine
whether the case may go to the jury or whether the evidence is legally sufficient as a
matter of law to support the verdict. State v. Dickson, 7th Dist. Columbiana No. 12 CO
50, 2013-Ohio-5293, ¶ 10 citing State v. Thompkins, 80 Ohio St.3d 89, 113, 684 N.E.2d
668 (1997). The same standard applies when the conviction results from a bench trial.
State v. Nunnally, 6th Dist. Lucas No. L-89-039, 1989 WL 155213 (Dec. 22, 1989) *1.
Sufficiency is a test of adequacy. Dickson, at ¶ 10, citing Thompkins, at 386. Whether



Case No. 20 MA 0124
                                                                                         –4–


the evidence is legally sufficient to sustain a verdict is a question of law. Id. In reviewing
the record for sufficiency, the relevant inquiry is whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements proven beyond a reasonable doubt. Id., citing State v. Goff, 82 Ohio
St.3d 123, 138, 694 N.E.2d 916 (1998). When evaluating the sufficiency of the evidence
to prove the elements, it must be remembered that circumstantial evidence has the same
probative value as direct evidence. Id., citing State v. Jenks, 61 Ohio St.3d 259, 272-273,
574 N.E.2d 492 (1991) (superseded by state constitutional amendment on other
grounds).
       {¶15} Appellant’s first assignment of error states:

              THE    TRIAL      COURT     ERRED     IN   DENYING       DEFENDANT-
       APPELLANT’S MOTION FOR ACQUITTAL AS TO THE CHARGE OF
       VIOLATION OF R.C. 2913.02 WHERE THE STATE FAILED TO PRESENT
       SUFFICIENT EVIDENCE TO SUSTAIN A CONVICTION BY THE TRIAL
       COURT.

       {¶16} Appellant asserts here that there was insufficient evidence to support his
conviction for theft. He claims there was no evidence concerning where the stolen
property came from and no evidence that it came from any of the vehicles located on
Daryl Koran’s property.
       {¶17} The trial court convicted appellant of theft in violation of R.C. 2913.02(A),
which provides:

       No person, with purpose to deprive the owner of property or services, shall
       knowingly obtain or exert control over either the property or services in any
       of the following ways:

              (1) Without the consent of the owner or person authorized to give
       consent;

              (2) Beyond the scope of the express or implied consent of the owner
       or person authorized to give consent;



Case No. 20 MA 0124
                                                                                         –5–


               (3) By deception;

               (4) By threat;

               (5) By intimidation.

       {¶18} In reviewing a sufficiency of the evidence challenge, we must examine the
evidence presented by the state to determine if it presented evidence as to each element
of each offense.
       {¶19} The state’s first witness was Kimberly Mitchell. Mitchell’s deceased son,
Daryl Koran, had been the owner of 10040 Oyster Road. (Tr. 8). Koran died on March
6, 2020. (Tr. 8). Mitchell stated that she is the administrator of Koran’s estate. (Tr. 9).
On April 2, 2020, Koran’s estate had yet to be resolved and numerous vehicles that had
belonged to Koran were still located on his Oyster Road property. (Tr. 9). Mitchell
testified that she had never seen appellant before and she never gave him permission to
enter her son’s property or to remove anything from it. (Tr. 10).
       {¶20}    Christina Koran, Koran’s ex-wife, testified next. Christina testified that the
only people who had lived at the Oyster Road property were Koran and their daughter.
(Tr. 13). She stated she had never seen appellant before, did not know him, and that he
did not have permission to be on the property. (Tr. 14).
       {¶21}    Koran’s friend and neighbor, William Baird, was the next witness. Baird
stated that he lived three lots down on Oyster Road from Koran. (Tr. 17). Baird testified
that since Koran’s death, he had been watching over Koran’s property. (Tr. 17). He
stated that on April 2, 2020, he saw appellant walking on Koran’s property with a catalytic
converter and a “sawzall” in his arms. (Tr. 18). Appellant was about 20 feet from one of
the trucks located on Koran’s property and was walking toward appellant’s own vehicle.
(Tr. 19). Baird approached appellant and inquired as to what he was doing there. (Tr.
20). Appellant told Baird he was visiting a friend, which Baird knew to be untrue. (Tr. 20).
       {¶22} Baird testified that appellant then got into appellant’s vehicle to get away.
(Tr. 20). He stated that appellant drove through a ditch, onto the road, and then struck
the rear of Baird’s car.    (Tr. 20-21).   Baird testified that he had been able to take
photographs of appellant’s vehicle, a white suburban, and its license plate number. (Tr.



Case No. 20 MA 0124
                                                                                        –6–


20). He then reported the incident to Smith Township Police Officer George Starr. (Tr.
21-22).
       {¶23}   Officer Starr was the final witness. He stated that Baird had reported to
him that appellant had taken a catalytic converter and a “sawzall” from Koran’s property
and subsequently struck his car after pulling out of Koran’s driveway. (Tr. 30-31). Officer
Starr testified that he ran the license plate number Baird provided him, which revealed
the vehicle was registered to Christopher Guildoo who is appellant’s brother. (Tr. 29).
The next day, the officer located appellant operating the suspected vehicle at a gas
station. (Tr. 33). The officer observed damage on the vehicle consistent with the damage
to Baird’s car. (Tr. 33). He also located a catalytic converter in the vehicle. (Tr. 34).
       {¶24} Based on the above testimony, the state provided sufficient evidence to
convict appellant of theft. Baird testified that he saw appellant on Koran’s property
carrying a catalytic converter and a “sawzall.” He further testified that appellant fled with
that property. And Officer Starr testified that he located appellant the next day, driving
the vehicle Baird had identified, with a catalytic converter in the vehicle. This evidence
could lead a reasonable person to find each of the elements of R.C. 2913.02(A) proven
beyond a reasonable doubt.
       {¶25}   Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶26} Appellant’s second assignment of error states:

               THE   TRIAL     COURT     ERRED      IN   DENYING      DEFENDANT-
       APPELLANT’S MOTION FOR ACQUITTAL AS TO THE CHARGE OF
       VIOLATION OF R.C. 2911.21 WHERE THE STATE FAILED TO PRESENT
       SUFFICIENT EVIDENCE TO SUSTAIN A CONVICTION BY THE TRIAL
       COURT.

       {¶27} Here appellant contends his conviction for criminal trespass was not
supported by sufficient evidence.
       {¶28} The court convicted appellant of criminal trespass in violation of R.C
2911.21(A)(1), which states:




Case No. 20 MA 0124
                                                                                    –7–


      (A) No person, without privilege to do so, shall do any of the following:

      (1) Knowingly enter or remain on the land or premises of another[.]

      {¶29}    Considering the evidence set out above, the state presented sufficient
evidence going to each element of theft. Mitchell, Koran’s mother and the administrator
of his estate, testified that appellant did not have permission to be on the Oyster Road
property. And Baird identified appellant as the person he saw on the property on the day
in question. Additionally, appellant fled from the property when confronted by Baird,
showing he knew he was on someone else’s property.
      {¶30} Accordingly, appellant’s second assignment of error is without merit and is
overruled.
      {¶31} Appellant’s third assignment of error states:

              THE   TRIAL    COURT      ERRED     IN   DENYING      DEFENDANT-
      APPELLANT’S MOTION FOR ACQUITTAL AS TO THE CHARGE OF
      VIOLATION OF R.C. 4549.02 WHERE THE STATE FAILED TO PRESENT
      SUFFICIENT EVIDENCE TO SUSTAIN A CONVICTION BY THE TRIAL
      COURT.

      {¶32} Appellant argues there was insufficient evidence to support his conviction
for failing to stop after an accident on public roads. He claims there was no evidence to
show that any collision occurred on a public road or highway.
      {¶33} The trial court convicted appellant of failing to stop after an accident on
public roads in violation of R.C. 4945.02(A), which provides:

      (1) In the case of a motor vehicle accident or collision with persons or
      property on a public road or highway, the operator of the motor vehicle,
      having knowledge of the accident or collision, immediately shall stop the
      operator's motor vehicle at the scene of the accident or collision. The
      operator shall remain at the scene of the accident or collision until the
      operator has given the operator's name and address and, if the operator is
      not the owner, the name and address of the owner of that motor vehicle,



Case No. 20 MA 0124
                                                                                        –8–


       together with the registered number of that motor vehicle, to all of the
       following:

       (a) Any person injured in the accident or collision;

       (b) The operator, occupant, owner, or attendant of any motor vehicle
       damaged in the accident or collision;

       (c) The police officer at the scene of the accident or collision.

       {¶34}    As demonstrated from the evidence set out above, the state presented
sufficient evidence going to each element of failing to stop after an accident on public
roads. Mitchell and Baird both testified that Koran’s property was located on Oyster Road.
Baird testified that appellant drove through a ditch and then hit the rear of his car after
pulling out of Koran’s driveway. Officer Starr testified that Baird reported these same
facts to him. Since the accident occurred after appellant pulled out of the driveway, it is
reasonable to conclude that it occurred while appellant was on a public road. Additionally,
Baird testified that appellant did not stop after the collision.
       {¶35}    Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶36} Appellant’s fourth assignment of error states:

               THE    TRIAL    COURT       ERRED      IN   DENYING     DEFENDANT-
       APPELLANT’S MOTION FOR ACQUITTAL AS TO THE CHARGE OF
       VIOLATION OF R.C. 2913.51 WHERE THE STATE FAILED TO PRESENT
       SUFFICIENT EVIDENCE TO SUSTAIN A CONVICTION BY THE TRIAL
       COURT.

       {¶37} Appellant claims the state failed to present any evidence that he brought
the stolen car speaker to his brother’s garage sale or that he knew the speaker was stolen.
       {¶38}    The trial court convicted appellant of receiving stolen property in violation
of R.C. 2913.51(A), which states:




Case No. 20 MA 0124
                                                                                      –9–


      No person shall receive, retain, or dispose of property of another knowing
      or having reasonable cause to believe that the property has been obtained
      through commission of a theft offense.

      {¶39} In the second case, the state called just one witness, Officer Domenico
Marchionda. Officer Marchionda testified that on August 4, 2019, Christopher Kleinhans
came into the police station to report that a speaker system was stolen from his vehicle.
(Tr. 54-55).   As a result, Officer Marchionda started an investigation and went to
Kleinhans’ house to gather product information and serial numbers. (Tr. 56). Kleinhans’
statements then led the officer to a yard sale. (Tr. 57). Appellant and his brother,
Christopher Guildoo, were having the yard sale. (Tr. 57). Officer Marchionda found a
stereo speaker for sale on a table. (Tr. 57). Upon double-checking serial numbers,
Officer Marchionda determined the speaker was one that was stolen from Kleinhans. (Tr.
58-59). After speaking to both brothers, the officer arrested appellant. (Tr. 60). Officer
Marchionda testified that Kleinhans pointed him in appellant’s direction, in regards to who
could have taken the missing stereo part. (Tr. 68). He stated that Kleinhans reported
that his car had broken down prior to this day and appellant gave him a ride. (Tr. 70-71).
Kleinhans reported that he had left his car at a location in Columbiana County and when
he eventually went back to his car, the speaker was missing. (Tr. 70-71).
      {¶40} Appellant now claims he did not know the speaker was stolen.               But
sufficient circumstantial evidence exists to support appellant’s conviction for receiving
stolen property.
      {¶41}    Circumstantial evidence and direct evidence have the same probative
value. State v. Dodds, 7th Dist. Mahoning No. 05 MA 236, 2007-Ohio-3403, ¶ 88, citing
Jenks, 61 Ohio St.3d at 272. “A conviction based on purely circumstantial evidence is no
less sound than a conviction based on direct evidence.” State v. Begley, 12th Dist. Butler
No. CA92-05-076, 1992 WL 379379, *2 (Dec. 21, 1992), citing State v. Apanovitch, 33
Ohio St.3d 19, 27, 514 N.E.2d 394 (1987).
      {¶42}    The evidence in this case demonstrated that appellant gave Kleinhans a
ride when his car broke down. When Kleinhans later returned to his car, he found that
stereo equipment had been stolen from it.         Kleinhans reported the stolen stereo
equipment, providing receipts and serial numbers, to Officer Marchionda. The officer then


Case No. 20 MA 0124
                                                                                        – 10 –


located one of the stolen items at a yard sale being held by appellant and his brother.
This evidence, when viewed in the light most favorable to the state as is required in a
sufficiency of the evidence determination, was sufficient on which to convict appellant of
receiving stolen property.
      {¶43}    Accordingly, appellant’s fourth assignment of error is without merit and is
overruled.
      {¶44} Appellant’s fifth assignment of error states:

               THE   TRIAL    COURT     ERRED      IN   DENYING      DEFENDANT-
      APPELLANT’S ORAL MOTION FOR RECUSAL PRIOR TO TRIAL.

      {¶45} Appellant argues that the judge should have recused himself due to
impartiality against him. Appellant claims that he has appeared in the same court over
50 times for traffic and criminal cases and the judge would use this prior knowledge
against him.
      {¶46} Pursuant to R.C. 2701.031:

      If a judge of a municipal or county court allegedly is interested in a
      proceeding pending before the judge, allegedly is related to or has a bias
      or prejudice for or against a party to a proceeding pending before the judge
      or to a party's counsel, or allegedly otherwise is disqualified to preside in a
      proceeding pending before the judge, any party to the proceeding or the
      party's counsel may file an affidavit of disqualification with the clerk of the
      supreme court.

      {¶47} R.C. 2701.031 is the exclusive means by which a litigant may assert that a
municipal court judge is biased or prejudiced. State v. Varouh, 9th Dist. Lorain, No.
18CA011415, 2020-Ohio-528, ¶ 27. When the litigant fails to file an affidavit of
disqualification of the trial court judge with the clerk of the Supreme Court, the litigant
forfeits its complaint on this subject on appeal. State v. Rhoades, 10th Dist. Franklin No.
19AP-93, 2020-Ohio-2688, ¶ 22.




Case No. 20 MA 0124
                                                                                       – 11 –


         {¶48} In this case, appellant did not file the necessary affidavit challenging the
alleged judicial bias. Consequently, appellant has forfeited his argument of judicial bias
on appeal.
         {¶49} Moreover, the trial court addressed appellant’s concerns just prior to trial.
         {¶50} Appellant first indicated to the court that he was worried he would not get a
fair trial because the court had previously rejected a proposed plea deal in the case. (Tr.
4-5). The court addressed appellant’s concern stating that it has rejected many pleas
when it did not feel that they were just. (Tr. 5). The court told appellant that it would not
use the plea as an admission of guilt. (Tr. 5). The court told appellant: “I’m going to
apply the law and will determine what the outcome is after hearing all of that. So I’m
going to deny that motion. I don’t believe I have any sort of conflict or any inherent bias
towards you.” (Tr. 5).
         {¶51} Second, appellant voiced his concern that because he and his family had
been before the court on numerous occasions, he felt he would not get a fair trial. (Tr. 6).
Again the court addressed appellant’s concern. The Court told him that it was not
uncommon for families to have multiple members appear before a particular judge. (Tr.
6). The court told appellant: “I’m not going to look at your history. I’m not going to look
at your family’s history. I’m simply going to look at the facts of this case, apply the law
and then make a fair decision.” (Tr. 6).
         {¶52}   Here the trial court considered appellant’s concerns and assured him that
he would receive a fair and unbiased trial. Appellant has not pointed to anything in the
record to demonstrate bias on the part of the court or to indicate that he did not receive a
fair trial.
         {¶53}   Accordingly, appellant’s fifth assignment of error is without merit and is
overruled.
         {¶54}   For the reasons stated above, the trial court’s judgements are hereby
affirmed.




Robb, J., concurs.
D’Apolito, J., concurs.


Case No. 20 MA 0124
[Cite as State v. Guildoo, 2021-Ohio-4553.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgments of the
Mahoning County Court No. 3, of Mahoning County, Ohio, are affirmed. Costs to be
waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.